0526-4V-EPIB4V-00020255-106471      United States
                                 Case 16-51304-btb Bankruptcy
                                              Doc 57 Entered 02/12/19Court
                                                                     14:17:25                              Page 1 of 7
                                                                   For The
                                                             District of Nevada

IN RE:                                                                                                       CASE No. 16-51304-BTB
            JUSTIN D. GRAY                                      LAURIE S. SIXTA-GRAY
            1850 IDLEWILD DR #A6                                1850 IDLEWILD DR #A6                                SS #1 XXX-XX-6457
            RENO, NV 89509                                      RENO, NV 89509                                      SS #2 XXX-XX-0091




                                    CHAPTER 13 TRUSTEE'S NOTICE TO DEBTOR(S) AND CREDITORS
                                   OF FILED CLAIMS, CLASSIFICATION, AND PROPOSED DISTRIBUTION


         TO DEBTOR(S), ALL CREDITORS AND PARTIES IN INTEREST:
         PLEASE TAKE NOTICE that William A. Van Meter, Chapter 13 Bankruptcy Trustee, has reviewed the Clerk of
         the U. S. Bankruptcy Court, District of Nevada, Claims Register and each individual Proof of Claim filed in the
         above entitled case after the Claims Bar Date.
         PLEASE TAKE FURTHER NOTICE that the above named Debtor(s), each creditor and all other parties in interest
         must verify that their respective claim(s) filed with the Clerk contains the same information set forth on the attached
         List of Scheduled and Filed Claims to include but not limited to: (1) the creditor's claim was filed or not filed; (2) the
         creditor's address to receive payments is accurate; (3) the claim amount is accurate; (4) that the classification of the
         creditor's claim as either "secured", "priority", "unsecured", "direct pay by debtor", "not filed" or such other applicable
         classification, is accurate; (5) and that the treatment and payment of each creditor's claim including, if appropriate,
         the payment of and rate of interest, is accurate in accordance with Order(s) Confirming Chapter 13 Plan.

         PLEASE TAKE FURTHER NOTICE that if the creditor's claim, as filed with the Clerk of the Bankruptcy Court, is
         not accurate for any reason, including the reasons set forth above, then you must timely file a written objection to
         the CHAPTER 13 TRUSTEE'S NOTICE TO DEBTOR(S) AND CREDITORS OF FILED CLAIMS, CLASSIFICATION,
         AND PROPOSED DISTRIBUTION on or before ** 30 days from date filed **. The written objection must be filed or
         e-filed with the Clerk of the U.S. Bankruptcy Court, 300 Booth Street, Reno, Nevada 89509 and served, if applicable,
         upon any appropriate creditor's, the debtor(s), debtor's attorney and the Chapter 13 Bankruptcy Trustee whose mailing
         address is P.O. Box 6630, Reno, NV 89513, along with the date, time and place of the hearing on the objection.

         PLEASE TAKE FURTHER NOTICE that in the ahsence of a written objection, the Debtor(s), creditors and parties
         in interest listed below shall be deemed to have approved the CHAPTER 13 TRUSTEE'S NOTICE TO DEBTOR(S)
         AND CREDITORS OF FILED CLAIMS, CLASSIFICATION, AND PROPOSED DISTRIBUTION. No further Order of
         the Court will be entered in the absence of any objection to this notice.

         NOTICE IS HEREBY GIVEN that the following List of Scheduled and Filed Claims is a recapitulated itemization of
         all proofs of claim filed and not filed, classification of claims, and proposed distribution. The Plan provides that the
         Debtor will pay a specific dollar amount into the Plan. The exact percentage of distribution to unsecured non-priority
         claims will depend upon the amount of all claims ultimately allowed in this case.
0526-4V-EPIB4V-00020255-266207        United States
                                 Case 16-51304-btb
                                                     Bankruptcy Court
                                                Doc 57 Entered 02/12/19 14:17:25                                              Page 2 of 7
                                                                             For The
                                                                       District of Nevada

IN RE:                                                                                                                            CASE No. 16-51304-BTB
           JUSTIN D. GRAY                                                 LAURIE S. SIXTA-GRAY
           1850 IDLEWILD DR #A6                                           1850 IDLEWILD DR #A6                                              SS #1 XXX-XX-6457
           RENO, NV 89509                                                 RENO, NV 89509                                                    SS #2 XXX-XX-0091


                                                   LIST OF SCHEDULED AND FILED CLAIMS
 CLAIM #                    NAME AND ADDRESS OF CREDITOR                                                     AMOUNT        Expected Dist.    CLASSIFICATION

   001        VALLEY HEALTH SYSTEM / 8801 W SAHARA AVE.                                                        4,974.80     PRORATA                  Unsecured
              LAS VEGAS, NV 89117


   002        VALLEY HEALTH SYSTEM / 8801 W SAHARA AVE.                                                          726.40     PRORATA                  Unsecured
              LAS VEGAS, NV 89117


   003        OREGON AUTO FINANCE / P.O. BOX 1889                                                              3,015.04     PRORATA                  Unsecured
              SUITE 300 / ORANGE, CA 92856-0889


   004        NEVADA WEST FINANCIAL / P.O. BOX 94703                                                          11,284.33     PRORATA                  Unsecured
              LAS VEGAS, NV 89193


   005        CHARTER COMMUNICATIONS / 4670 E. FULTON                                                            531.21     PRORATA                  Unsecured
              SUITE 102 / ADA, MI 49301


   006        SANTANDER CONSUMER USA INC. / DBA CHRYSLER CORP                                                12,815.50      PRORATA                  Unsecured
              PO BOX 961275 / FORT WORTH, TX 76161


   007        ANTERO CAPITAL, LLC / PO BOX 1931                                                                  625.00     PRORATA                  Unsecured
              BURLINGAME, CA 94011


   008        SFC / CENTRAL BANKRUPTCY AND RECOVERY DPT                                                        1,238.67     PRORATA                  Unsecured
              PO BOX 1893 / SPARTANBURG, SC 29304


   009        SFC / CENTRAL BANKRUPTCY AND RECOVERY DPT                                                          880.00     PRORATA                  Unsecured
              PO BOX 1893 / SPARTANBURG, SC 29304


   010        JEFFERSON CAPITAL SYSTEMS, LLC / P.O. BOX 7999                                                 13,751.12      PRORATA                  Unsecured
              SAINT CLOUD, MN 56302-9617


  010A        JEFFERSON CAPITAL SYSTEMS, LLC / P.O. BOX 7999                                                                                           DirectPay
              SAINT CLOUD, MN 56302-9617                                                                                                                     .00


   011        BUSINESS & PROFESSIONAL / COLLECTION SERVICE INC.                                                5,883.90     PRORATA                  Unsecured
              816 SOUTH CENTER STREET / RENO, NV 89501


   012        BANK OF AMERICA, N.A. / PO BOX 31785                                                                                                    DirectPay
              TAMPA, FL 33631-3785                                                                                                                    64,411.72
This claim is an allowed claim because a proof of claim has been filed but the Debtor's confirmed plan does not provide that the claim is to be paid by the
Trustee. Accordingly, the claim will not be paid by the Trustee. It is anticipated that the creditor will seek stay relief because the plan did not adequately
provide for the claim or that the Debtor will object to the claim, pay the claim directly or seek to modify the plan to provide for the claim.
   013        MIDLAND CREDIT MANAGEMENT / MIDLAND FUNDING LLC                                                    951.98     PRORATA                  Unsecured
              PO BOX 2011 / WARREN, MI 48090


   014        MIDLAND CREDIT MANAGEMENT / MIDLAND FUNDING LLC                                                  1,090.21     PRORATA                  Unsecured
              PO BOX 2011 / WARREN, MI 48090




Page 1 of 3
0526-4V-EPIB4V-00020255-266207      United States
                                 Case 16-51304-btb
                                                   Bankruptcy Court
                                              Doc 57 Entered 02/12/19 14:17:25                      Page 3 of 7
                                                                 For The
                                                           District of Nevada

IN RE:                                                                                                  CASE No. 16-51304-BTB
           JUSTIN D. GRAY                                    LAURIE S. SIXTA-GRAY
           1850 IDLEWILD DR #A6                              1850 IDLEWILD DR #A6                                 SS #1 XXX-XX-6457
           RENO, NV 89509                                    RENO, NV 89509                                       SS #2 XXX-XX-0091


                                                LIST OF SCHEDULED AND FILED CLAIMS
 CLAIM #                   NAME AND ADDRESS OF CREDITOR                             AMOUNT       Expected Dist.    CLASSIFICATION

   015        PRA RECEIVABLES MANAGEMENT, L.L.C. / PORTFOLIO RECOVERY ASS              697.04     PRORATA                  Unsecured
              P.O. BOX 41067 / NORFOLK, VA 23541


   016        QUANTUM3 GROUP LLC / P.O. BOX 788                                        232.30     PRORATA                  Unsecured
              KIRKLAND, WA 98083-0788


   017        HYUNDAI MOTOR FINANCE COMPANY / P.O. BOX 20809                         11,966.82    PRORATA                  Unsecured
              FOUNTAIN VALLEY, CA 92728


   101        AARONS SALES AND LEASE / 1023 S. GRASS VALLEY ROAD                                                             DirectPay
              WINNEMUCCA, NV 89445                                                                                                 .00


   103        AFNI, INC. / P.O. BOX 3247                                                 None            None                Not Filed
              BLOOMINGTON, IL 61702                                                                                                .00


   104        ANYTIME FITNESS / 1201 PENNY LANE SUITE 120                                None            None                Not Filed
              FERNLEY, NV 89408                                                                                                    .00


   105        AT&T SERVICES INC. / ONE AT&T WAY                                          None            None                Not Filed
              ROOM 3A104 / BEDMINSTER, NJ 07921                                                                                    .00


   106        BUSINESS & PROFESSIONAL / COLLECTION SERVICE INC.                          None            None                Not Filed
              816 SOUTH CENTER STREET / RENO, NV 89501                                                                             .00


   108        CASHCALL, INC. / C/O B-LINE, LLC                                           None            None                Not Filed
              P.O. BOX 288 / GREENVILLE, SC 29602-0288                                                                             .00


   112        COLLECTION SERVICE OF NEVADA / 777 FOREST STREET                           None            None                Not Filed
              RENO, NV 89509                                                                                                       .00


   113        COLLECTO, INC. / d/b/a EOS CCA                                             None            None                Not Filed
              PO BOX 981008 / BOSTON, MA 02298-1008                                                                                .00


   114        CONSTAR FINANCIAL SERVICES, LLC / 3651 W. BELL ROAD                        None            None                Not Filed
              PHOENIX, AZ 85053                                                                                                    .00


   116        DEPARTMENT OF VETERANS AFFAIRS / PO BOX 11930                              None            None                Not Filed
              ST. PAUL, MN 55111                                                                                                   .00


   120        HOSPITAL COLLECTION SERVICE / 816 S CENTER ST.                             None            None                Not Filed
              RENO, NV 89501                                                                                                       .00


   122        RURAL NEVADA DEVELOPMENT CORP. / 1320 E. AULTMAN STREET                    None            None                Not Filed
              ELY, NV 89301                                                                                                        .00


   123        COLDWELL BANKER COMMERCIAL / 5011 MEADOWOOD MALL CIRCLE                    None            None                Not Filed
              RENO, NV 89502                                                                                                       .00



Page 2 of 3
0526-4V-EPIB4V-00020255-266207      United States
                                 Case 16-51304-btb
                                                   Bankruptcy Court
                                              Doc 57 Entered 02/12/19 14:17:25                            Page 4 of 7
                                                                 For The
                                                           District of Nevada

IN RE:                                                                                                        CASE No. 16-51304-BTB
           JUSTIN D. GRAY                                    LAURIE S. SIXTA-GRAY
           1850 IDLEWILD DR #A6                              1850 IDLEWILD DR #A6                                       SS #1 XXX-XX-6457
           RENO, NV 89509                                    RENO, NV 89509                                             SS #2 XXX-XX-0091


                                                LIST OF SCHEDULED AND FILED CLAIMS
 CLAIM #                   NAME AND ADDRESS OF CREDITOR                                   AMOUNT       Expected Dist.    CLASSIFICATION

   125        MIDLAND FUNDING LLC / AMERICAN INFOSOURCE LP AS AGENT                            None            None                Not Filed
              P.O. BOX 4457 / HOUSTON, TX 77210-4457                                                                                     .00


   127        NORTH SHORE AGENCY, INC. / 270 SPAGNOLI ROAD                                     None            None                Not Filed
              SUITE 110 / MELVILLE, NY 11747                                                                                             .00


   128        EMERGENCY PHYSICIANS / P.O. BOX 95728                                            None            None                Not Filed
              OKLAHOMA CITY, OK 73143-5728                                                                                               .00


   129        N. NEVADA MEDICAL CENTER / 2375 E. PRATER WAY                                    None            None                Not Filed
              SPARKS, NV 89434-9900                                                                                                      .00


   131        RADIOLOGY CONSULTANTS LLC / P.O. BOX 22995                                       None            None                Not Filed
              PASADENA, CA 91185                                                                                                         .00


   133        REVSOLVE / P.O. BOX 310                                                          None            None                Not Filed
              SCOTTSDALE, AZ 85252                                                                                                       .00


   134        SPARKS RADIOLOGY GROUP / P.O. BOX 21209                                          None            None                Not Filed
              RENO, NV 89515                                                                                                             .00


   137        UNIVERAL FIDELITY CORP. / PO BOX 941911                                          None            None                Not Filed
              HOUSTON, TX 77094-8911                                                                                                     .00


   138        WESTERN PATHOLOGY CONS. / P.O. BOX 749851                                        None            None                Not Filed
              LOS ANGELES, CA 90074                                                                                                      .00


   139        BANK OF AMERICA, N.A. / ATTN: BANKRUPTCY DEPARTMENT                              None            None                Not Filed
              450 AMERICAN STREET / SIMI VALLEY, CA 93065-6285                                                                           .00


   799        SEAN P. PATTERSON, ESQ. / 232 COURT STREET                                    3,050.00      3,050.00                  Attorney
              RENO, NV 89501


                                                                                Total     73714.32

   Dated: 2/12/2019                                                               /s/ Mary Rivinius
                                                                                  Mary Rivinius




Page 3 of 3
0526-4V-EPIB4V-00020255-266209     United States
                             Case 16-51304-btb Doc 57Bankruptcy       Court
                                                       Entered 02/12/19 14:17:25            Page 5 of 7
                                                          District of Nevada




     In Re:                                                                              CASE NO: 16-51304-BTB
     JUSTIN D. GRAY                                                                      CHAPTER 13
     LAURIE S. SIXTA-GRAY                                                                CERTIFICATE OF SERVICE

                    Debtor(s)




                 02/12/2019
            On ______________ I served the CHAPTER 13 TRUSTEE'S NOTICE TO DEBTOR(S) AND CREDITORS
     OF FILED CLAIMS, CLASSIFICATION AND PROPOSED DISTRIBUTION by United States mail, postage fully
     prepaid to the persons on the attached list.
            I declare under penalty of perjury that the foregoing is true and correct.


             Dated:      02/12/2019




                                                        /s/ Mary Rivinius
                                                        Mary Rivinius
0526-4V-EPIB4V-00020255-266211     United States
                             Case 16-51304-btb Doc 57Bankruptcy       Court
                                                       Entered 02/12/19 14:17:25   Page 6 of 7
                                                    District of Nevada


In Re:                                                                         CASE NO: 16-51304-BTB
JUSTIN D. GRAY & LAURIE S. SIXTA-GRAY                                          CHAPTER 13
                  Debtor(s)                                                    CERTIFICATE OF SERVICE

JUSTIN D. GRAY & LAURIE S. SIXTA-GRAY
1850 IDLEWILD DR #A6 RENO, NV 89509
VALLEY HEALTH SYSTEM
8801 W SAHARA AVE. LAS VEGAS, NV 89117
OREGON AUTO FINANCE
P.O. BOX 1889 SUITE 300 ORANGE, CA 92856-0889
NEVADA WEST FINANCIAL
P.O. BOX 94703 LAS VEGAS, NV 89193
CHARTER COMMUNICATIONS
4670 E. FULTON SUITE 102 ADA, MI 49301
SANTANDER CONSUMER USA INC.
DBA CHRYSLER CORP PO BOX 961275 FORT WORTH, TX 76161
ANTERO CAPITAL, LLC
PO BOX 1931 BURLINGAME, CA 94011
SFC
CENTRAL BANKRUPTCY AND RECOVERY DPT PO BOX 1893 SPARTANBURG, SC 29304
JEFFERSON CAPITAL SYSTEMS, LLC
P.O. BOX 7999 SAINT CLOUD, MN 56302-9617
BUSINESS & PROFESSIONAL
COLLECTION SERVICE INC. 816 SOUTH CENTER STREET RENO, NV 89501
BANK OF AMERICA, N.A.
PO BOX 31785 TAMPA, FL 33631-3785
MIDLAND CREDIT MANAGEMENT
MIDLAND FUNDING LLC PO BOX 2011 WARREN, MI 48090
PRA RECEIVABLES MANAGEMENT, L.L.C.
PORTFOLIO RECOVERY ASSOCIATES, LLC P.O. BOX 41067 NORFOLK, VA 23541
QUANTUM3 GROUP LLC
P.O. BOX 788 KIRKLAND, WA 98083-0788
HYUNDAI MOTOR FINANCE COMPANY
P.O. BOX 20809 FOUNTAIN VALLEY, CA 92728
AARONS SALES AND LEASE
1023 S. GRASS VALLEY ROAD WINNEMUCCA, NV 89445
AFNI, INC.
P.O. BOX 3247 BLOOMINGTON, IL 61702
ANYTIME FITNESS
1201 PENNY LANE SUITE 120 FERNLEY, NV 89408
AT&T SERVICES INC.
ONE AT&T WAY ROOM 3A104 BEDMINSTER, NJ 07921
CASHCALL, INC.
C/O B-LINE, LLC P.O. BOX 288 GREENVILLE, SC 29602-0288
COLLECTION SERVICE OF NEVADA
777 FOREST STREET RENO, NV 89509
COLLECTO, INC.
d/b/a EOS CCA PO BOX 981008 BOSTON, MA 02298-1008
CONSTAR FINANCIAL SERVICES, LLC
3651 W. BELL ROAD PHOENIX, AZ 85053
DEPARTMENT OF VETERANS AFFAIRS
PO BOX 11930 ST. PAUL, MN 55111
HOSPITAL COLLECTION SERVICE
816 S CENTER ST. RENO, NV 89501
RURAL NEVADA DEVELOPMENT CORP.
1320 E. AULTMAN STREET ELY, NV 89301
COLDWELL BANKER COMMERCIAL
5011 MEADOWOOD MALL CIRCLE #301 RENO, NV 89502

Page 1 of 2
0526-4V-EPIB4V-00020255-266211     United States
                             Case 16-51304-btb Doc 57Bankruptcy       Court
                                                       Entered 02/12/19 14:17:25   Page 7 of 7
                                                   District of Nevada


In Re:                                                                         CASE NO: 16-51304-BTB
JUSTIN D. GRAY & LAURIE S. SIXTA-GRAY                                          CHAPTER 13
                  Debtor(s)                                                    CERTIFICATE OF SERVICE

MIDLAND FUNDING LLC
AMERICAN INFOSOURCE LP AS AGENT P.O. BOX 4457 HOUSTON, TX 77210-4457
NORTH SHORE AGENCY, INC.
270 SPAGNOLI ROAD SUITE 110 MELVILLE, NY 11747
EMERGENCY PHYSICIANS
P.O. BOX 95728 OKLAHOMA CITY, OK 73143-5728
N. NEVADA MEDICAL CENTER
2375 E. PRATER WAY SPARKS, NV 89434-9900
RADIOLOGY CONSULTANTS LLC
P.O. BOX 22995 PASADENA, CA 91185
REVSOLVE
P.O. BOX 310 SCOTTSDALE, AZ 85252
SPARKS RADIOLOGY GROUP
P.O. BOX 21209 RENO, NV 89515
UNIVERAL FIDELITY CORP.
PO BOX 941911 HOUSTON, TX 77094-8911
WESTERN PATHOLOGY CONS.
P.O. BOX 749851 LOS ANGELES, CA 90074
BANK OF AMERICA, N.A.
ATTN: BANKRUPTCY DEPARTMENT 450 AMERICAN STREET SIMI VALLEY, CA 93065-6285
SEAN P. PATTERSON, ESQ.
232 COURT STREET RENO, NV 89501




Page 2 of 2
